Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 step (b), the recited “breaking down” the floorcovering article into smaller pieces is unclear as to whether the process is mechanical , i.e. cutting, grinding or chemical breakdown such as occurs during degradation,  heating, or hydrolysis .  Moreover, since applicants have not sufficiently set forth the characteristics such as size etc. of the “pieces”, it is unclear whether the pieces retain the structure of the original polymer material or are smaller components of the original polymer, i.e. compounds or oligomers of the original polymer. 
Since the recited “breaking down” in the art may refer to the degradation of a polyester into atoms, molecules, compounds, smaller polymer links i.e. oligomers, or  smaller moieties such as granules, particles and fibers,  applicants must specify the recited intended meaning “breaking down …into pieces” since the specification provides no such guidance. Note that [although] an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning, [applicants must] clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. The applicant is entitled to be his own lexicographer by clearly defining specific terms used to describe the invention. Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention” MPEP §§2111.01 and 2173.05(a)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1  and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 3842072 see  page 2, lines 13-31, page 4 line 37, page 5 lines 10-17 and page 3 though page 5 line 8 further in view of GB 2361739, GB1259335 see abstracts.

DE 3842072 device for continuous Regranulate thermoplastic waste, particularly films, fibers, threads, cords, fabrics, carpet etc. using the steps of:
a-providing article comprised of a polymer which may be a thermoplastic film. (note page 1, Description)
b- breaking down the article into smaller pieces in figure part. 
Note page 4 lines 31-32 DE3842072  machine translation discloses that thermoplastic plastic waste should to be granulated at the outset and crushed in granulators. 

(c) feeding the smaller pieces into a plast agglomerator. 
Note page 4 line 32 of DE3842072  discloses that the resulting chips, flakes or fleece mass is then fed to the inlet nozzle 

d-heating the article by friction below the melting temperature of the article. 
Note page 4 line 32 of DE3842072  discloses that the frictional heat is a byproduct of the plast agglomerator. Note page 2, lines 13-31, page 4 line 37, page 5 lines 10-17.
Also note that if the article is in solid form that it is inherently below the melting temperature of the article and is the objective of the reference to not allow harmful frictional heat. 
e-forcing the article above through a die, see page 2 lines 20-26, page 3 though page 5 line 8 of DE3842072  . 
Thus, the primary reference of DE3842072  discloses the claimed invention except for:
Explicitly stating that the thermoplastic is a polyester and explicitly stating steps f and g, i.e. cutting the article above into granules with a high bulk density and using the granules obtained in other processes to make polymer articles. 
With regard to both f and g, note page 2 line 1 the reference discloses that the objective of the reference is to recycle plastic waste to useable products wherein the granules produced therefrom are of the same quality as newly made (unrecycled) granules allowing for them to be simultaneously used together to make a product. The granules having a high bulk density would appear to be an inherent feature since the granules are reproduced as primary grade. 

Consequently, since both f and g may be inherent or naturally flow from the use and purpose of the plast agglomerator, the reference differs from the claimed invention in that the reference does not explicitly state the recited “substantially 100% polyester material”. However, as noted above, the reference clearly lists various products including carpet and film which both read on floorcovering, e.g. a plastic polyester floor runner. One of ordinary skill in the art, given the wide range of thermoplastic materials that may be used, would have known that a film or a carpet (floorcovering) may be made from substantially 100% polyester and also useable in the plast agglomerator as disclosed. For example, a plastic floor protector or runner is commonly made from a 100% polyester material which may be recycled after use. See GB 2361739 or GB1259335 both of which disclose floorcoverings of 100%polyester. 

Applicants have merely used a plast agglomerator for it intended purpose with no unobvious changes except for specifying the desired thermoplastic to be used in the device. Both, the use of a thermoplastic  in general and in particular, a polyester floorcovering, which may include a carpet or plastic runner, tile, film or runner, automobile floor pads etc, or any other polyester product that may fall under a floorcovering is obvious. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a polyester carpet or plastic runner, tile, film or runner, automobile floor pads etc, or any other polyester product that may fall under a floorcovering to be used in the plast agglomerator according to the function of the agglomerator as disclosed in the reference. Moreover, it is well-known in the art that a floorcovering which may include, tile, runners, cover, etc. may be 100% polyesters and the desirability for recycling plastic waste is widely known and sought. One would have been motivated to employ a 100% polyester floorcovering since it is exhaustedly known in the art that carpet, floorcoverings, plastic runners, tiles may be recycled to reduce plastic pollution. 
Claim 1 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Corbin (US 5538776) in view of Hoover (US Pub 2009/0082476) and Bacher (US Pub 2004/0219247).

Regarding claim 1, Corbin teaches recycling a floorcovering article comprised substantially of 100% polyester thermoplastic material wherein the material is recycled by methods including grinding, pelletizing, drying, and extruding the pellets into polyester fibers (col. 6 In. 10-25).Corbin does not explicitly teach a method as claimed; however, Hoover teaches a method for recycling waste carpet including grinding and granulating (breaking into smaller pieces, [0016])), processing in a plastocompactor (agglomerating for size reduction, [0019]), melt extrusion by a twin screw extruder({0011], Examples 3 and 6), inline filtration, and pelletizing to form a material for use in an end product ([0019], Example 3 and 6). It would have been prima facie obvious to one of ordinary skill in the art at the time at the invention to modify the recycling method of Corbin to include the steps, as taught in Hoover, because Hoover teaches it is a known method of recycling waste carpet materials and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the recycled product of Corbin with a method as taught in Hoover.
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  USP 5240530 see claim 7; or US Pub 20050260913 see abstract and paragraph [0002]; or US Pub 20060006564 see abstract and paragraph [0046]; or  US Pub 20060074136 see abstract and paragraph [0004].

With regard to claim 2, applicants directed to a process for recycling a polyester floorcovering article comprising:
 (a) providing a floorcovering article comprised of substantially 100%
polyester material;
(b) marking the floorcovering article with a resin identification code
according to ASTM D7611/D7611M;
(c) placing the floorcovering article in a recycle bin according to the resin
identification code present on the floorcovering article; and

(d) allowing the floorcovering article to be recycled for use in new
products.

Applicants claim is overwhelmingly broad and generic for almost any and every recycling process for post-polyester waste. Many polyester plastics, particularly a floorcovering, i.e. carpet or plastic runner, tile, film or runner, automobile floor pads etc, or any other polyester product that may fall under a floorcovering, may be recycled via several different types of reclaiming process. Applicants have simply specified that the plastic be identified according to newly established codes which is not a patentable invention nor is applicant claiming a specific or new type or unknown polyester to be used in an otherwise obvious process or device. The fact of whether a plastic has been or yet to be marked or identified according to the Standard Practice for Coding Plastic Manufactured Articles for Resin Identification is not a new or unobvious invention since the polyester waste, yet to be “marked or identified”,  may be identical to those that have. Note:
USP 5240530, see claim 7. 
US Pub 20050260913 see abstract and paragraph [0002]
US Pub 20060006564 see abstract and paragraph [0046] 
US Pub 20060074136 see abstract and paragraph [0004]
Any properties or characteristics inherent in the prior art, e.g. marked or identified according to the Standard Practice for Coding Plastic Manufactured Articles for Resin Identification, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art".  In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.
However, in the interest of expediently continuing prosecution, in the event that applicants’ arguments in the response adequately provide evidence or a reasonable presumption that the above 102 rejection is considered not to have sufficient specificity according to MPEP 2131.03:
2131.03 Anticipation of Ranges 
I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).
II. PRIOR ART WHICH TEACHES A RANGE OVERLAPPING OR TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART RANGE DISCLOSES THE CLAIMED RANGE WITH "SUFFICIENT SPECIFICITY"
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broad range, depending on the other facts of the case, it may be reasonable to conclude that the narrow range is not disclosed with "sufficient specificity" to constitute an anticipation of the claims. See, e.g., Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006) wherein the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory. Further, while there was a slight overlap between the reference's preferred range (150-350 degrees C) and the claimed range, that overlap was not sufficient for anticipation. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424. Any evidence of unexpected results within the narrow range may also render the claims unobvious. The question of "sufficient specificity" is similar to that of "clearly envisaging" a species from a generic teaching. See MPEP § 2131.02. A 35 U.S.C. 102/ 103 combination rejection is permitted if it is unclear if the reference teaches the range with "sufficient specificity." The examiner must, in this case, provide reasons for anticipation as well as a *>reasoned< statement regarding obviousness. Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993) (expanded Board). For a discussion of the obviousness of ranges see MPEP § 2144.05.
III. PRIOR ART WHICH TEACHES A VALUE OR RANGE THAT IS VERY CLOSE TO, BUT DOES NOT OVERLAP OR TOUCH, THE CLAIMED RANGE DOES NOT ANTICIPATE THE CLAIMED RANGE
"[A]anticipation under § 102 can be found only when the reference discloses exactly what is claimed and that where there are differences between the reference disclosure and the claim, the rejection must be based on § 103 which takes differences into account." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims to titanium (Ti) alloy with 0.8% nickel (Ni) and 0.3% molybdenum (Mo) were not anticipated by, although they were held obvious over, a graph in a Russian article on Ti-Mo-Ni alloys in which the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni.).
, the following rejection under 35 USC § 103
is as follows:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 5240530 see claim 7; or US Pub 20050260913 see abstract and paragraph [0002]; or US Pub 20060006564 see abstract and paragraph [0046]; or  US Pub 20060074136 see abstract and paragraph [0004].

With regard to claim 2, applicants directed to a process for recycling a polyester floorcovering article comprising:
 (a) providing a floorcovering article comprised of substantially 100%
polyester material;
(b) marking the floorcovering article with a resin identification code
according to ASTM D7611/D7611M;
(c) placing the floorcovering article in a recycle bin according to the resin
identification code present on the floorcovering article; and

(d) allowing the floorcovering article to be recycled for use in new
products.

Applicants claim is overwhelmingly broad and generic for almost any and every recycling process for post-polyester waste. Many polyester plastics, particularly a floorcovering, i.e. carpet or plastic runner, tile, film or runner, automobile floor pads etc, or any other polyester product that may fall under a floorcovering, may be recycled via several different types of reclaiming process. Applicants have simply specified that the plastic be identified according to newly established codes which is not a patentable invention nor is applicant claiming a specific or new type or unknown polyester to be used in an otherwise obvious process or device. The fact of whether a plastic has been or yet to be marked or identified according to the Standard Practice for Coding Plastic Manufactured Articles for Resin Identification is not a new or unobvious invention since the polyester waste, yet to be “marked or identified”,  may be identical to those that have. Note:
USP 5240530, see claim 7. 
US Pub 20050260913 see abstract and paragraph [0002]
US Pub 20060006564 see abstract and paragraph [0046] 
US Pub 20060074136 see abstract and paragraph [0004]
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a polyester in a process for recycling that has been marked according to ASTM D7611/D7611M since neither the post waste nor the process for recycling would not be changed by the identification.  
One would have been motivated to employ an identified or marked post waste, or polyester product since such  reclaiming in a recycling process is exhaustedly known and common practice in the art. 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.



Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765